Citation Nr: 9903788	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-37 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
diabetic retinopathy, peripheral neuropathy, chronic renal 
failure, cellulitis of the left leg and degenerative 
arthritis as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from February 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various decisions entered by the RO 
between July 1995, and November 1997.  Service connection for 
the claimed disabilities on a direct basis was denied by the 
Board in an April 1998 decision.  At that time, the claims 
concerning service connection for these disabilities based on 
exposure to Agent Orange were remanded, for the RO to 
consider whether a substantive appeal in this regard was 
timely received.  The RO has apparently determined that a 
substantive appeal on these claims was timely received, and 
in July 1998, issued a supplemental statement of the case.  
Thereafter, the case was forwarded to the Board.  

After reviewing the manner in which the RO addressed the 
various claims the veteran was making throughout the 
development of this appeal, the Board will accept the RO's 
conclusion that the issue set forth on the front page of this 
decision is in proper appellate status.  Accordingly, the 
decision below will proceed to the merits of the veteran's 
claim. 


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.  

2.  No medical evidence has been submitted establishing a 
diagnosis of acute or subacute peripheral neuropathy, that 
appeared within weeks or months of exposure to an herbicide 
agent and resolved within 2 years of the date of onset.  

3.  The veteran's assertion that he has diabetes mellitus, 
diabetic retinopathy, peripheral neuropathy, chronic renal 
failure, cellulitis of the left leg and degenerative 
arthritis which are related to exposure to Agent Orange in 
service is not supported by any medical evidence that would 
render the claim for service connection for those 
disabilities plausible under the law.


CONCLUSION OF LAW

The claim of entitlement to service connection for diabetes 
mellitus, diabetic retinopathy, peripheral neuropathy, 
chronic renal failure, cellulitis of the left leg and 
degenerative arthritis as a result of exposure to herbicides 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints, findings or diagnosis referable to diabetes 
mellitus, diabetic retinopathy, peripheral neuropathy, 
chronic renal failure, cellulitis of the left leg, or 
degenerative arthritis.  Additionally, no pertinent 
abnormalities were noted on the veteran's separation 
examination in January 1970.  Urinalysis at that time showed 
the veteran's sugar and albumin were negative.  At 
separation, the veteran weighed 300 pounds and his blood 
pressure was 132/88.  

The veteran's Form DD-214 indicated that he served in the 
Republic of Vietnam during the Vietnam era.  

The veteran made no mention of any problems relating to 
diabetes mellitus, diabetic retinopathy, peripheral 
neuropathy, chronic renal failure, cellulitis of the left leg 
or degenerative arthritis on his original application for VA 
compensation benefits received in February 1970, or when 
examined by VA in March 1970.  Furthermore, no pertinent 
abnormalities were noted on examination at that time, and 
laboratory studies, including urinalysis and a blood work-up 
were essentially normal.  

The first reported complaint of diabetes mellitus, diabetic 
retinopathy, peripheral neuropathy, chronic renal failure, 
cellulitis of the left leg and degenerative arthritis, was at 
the time the veteran filed this claim in October 1994.  VA 
hospital records in September 1994 indicated a history of 
insulin dependent diabetes mellitus, and that he had not 
taken insulin in over a year for non-specific reasons.  The 
veteran also denied any change in vision, urinary function or 
neurological changes.  

The veteran submitted additional medical records at a 
personal hearing at the RO in July 1995, showing treatment by 
VA and at private facilities from 1991 to 1995.  A medical 
report from P. K. Kulkarni, M.D., in November 1991 noted a 
history of diabetes mellitus for the past several years.  
Femoral pulses were 2+, bilaterally, and distal pulses were 
1+, bilaterally.  There was no pedal edema, varicose veins or 
any calf tenderness.  A private report from E. Berg, M.D., in 
January 1995 indicated that the veteran had diabetic 
retinopathy and diabetic peripheral neuropathy as well.  
Another report from Dr. Berg in March 1995, noted that the 
veteran reported a history of numbness in his feet and lower 
extremities beginning in 1991.  Dr. Berg indicated that the 
veteran may have a peripheral polyneuropathy secondary to his 
diabetes and recommended additional studies be undertaken.  

II.  Analysis

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).

The Court of Veterans Appeals has also held that, in order to 
show that a claim for service connection is well-grounded, 
there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a link or a connection) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Where a veteran has 
served for 90 days or more during a period of war and 
diabetes mellitus or arthritis become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, the disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

In addition, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1998), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than ones listed in 38 C.F.R. § 3.309(a) 
(1998), however, will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 1991 & West 1991); 38 C.F.R. 
§ 3.307(a) (1998).

Furthermore, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at section 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii)(1998). 

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and prostate cancer manifested to a degree of 
10 percent at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii)(1998) are met, 
even though there is no record of such disease during 
service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1998) are also satisfied.  
Chloracne, however, or other acneform disease consistent with 
chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  In addition, acute and subacute 
peripheral neuropathy are also listed among those diseases 
associated with exposure to herbicides, and may be considered 
to have been incurred in service pursuant to 38 C.F.R 
§§ 3.307, 3.309.  Acute and subacute neuropathy, however, 
means transient peripheral neuropathy that appears within two 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e) (Note 2).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 
120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. 
Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  However, where the issue 
involves a question of medical diagnosis or causation as 
presented here, medical evidence which indicates that the 
claim is plausible is required to set forth a well-grounded 
claim.  Grottveit, supra, at 93. 

In this particular case, diabetes mellitus, diabetic 
retinopathy, chronic renal failure, cellulitis and 
degenerative arthritis are not among the diseases listed at 
38 C.F.R. § 3.309(e).  Thus, they are not deemed by VA to be 
etiologically related to exposure to herbicide agents used in 
Vietnam, and the regulatory presumption created by 38 C.F.R. 
§ 3.309(e) does not apply to this aspect of the veteran's 
case.

Moreover, there is nothing contained in the veteran's claims 
folder, other than the his contentions, which would tend to 
establish a medical link between any exposure to herbicide 
agents during service and the onset of these disabilities.  
In this regard, the Board notes that the veteran is not shown 
to have any particular medical expertise.  Therefore, he is 
not competent to express an authoritative opinion regarding 
any medical causation of his disabilities.  See Espiritu and 
other cases cited above.

As these disabilities are not among the diseases entitled to 
a presumption of service connection based upon exposure to 
herbicides, and as the appellant has not submitted any 
credible, probative medical evidence which demonstrates a 
causal link between these conditions and his exposure to 
herbicides in service, the Board finds that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection for them secondary to 
exposure to Agent Orange, as imposed by 38 U.S.C.A. § 5107(a) 
(West 1991).  As claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for diabetes 
mellitus, diabetic retinopathy, chronic renal failure, 
cellulitis of the left leg and degenerative arthritis due to 
exposure to Agent Orange must be denied.  See Epps v. Gober, 
supra.

As to the aspect of this appeal that concerns peripheral 
neuropathy, it must be noted that the evidence of record does 
show that the veteran has been diagnosed as having this 
disability.  This condition, however, is secondary to 
diabetes mellitus.  The veteran has not been shown to have 
acute and subacute peripheral neuropathy, as defined as 
transient peripheral neuropathy that appeared within two 
weeks or months of exposure to an herbicide agent and 
resolved within two years of the date of onset.  Thus, as 
with the other claimed disabilities, there is no basis for 
applying the aforementioned regulatory presumptions with 
regard to this condition.  Moreover, as the medical evidence 
of record clearly shows the veteran's peripheral neuropathy 
was caused by his diabetes mellitus, and is not considered by 
any medical professional to be the result of any exposure to 
herbicides, it must be concluded that the veteran's claim for 
service connection for peripheral neuropathy due to exposure 
to herbicides is not well grounded.  


ORDER

Service connection for diabetes mellitus, diabetic 
retinopathy, peripheral neuropathy, chronic renal failure, 
cellulitis of the left leg and degenerative arthritis as a 
result of exposure to herbicides is denied.  


			
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 9 -


